Appeal from a judgment of the Yates County Court (W. Patrick Falvey, J.), rendered November 20, 2012. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is. unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [4]), defendant contends that the waiver of the right to appeal is not valid and challenges the severity of the sentence. Although we agree with defendant that the waiver of the right to appeal is invalid because it is not clear based on the record before us that County Court ensured “ ‘that the defendant understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty’ ” (People v Johnson, 109 AD3d 1191, 1191 [2013], lv denied 22 NY3d 997 [2013]), we nevertheless reject defendant’s challenge to the severity of the sentence.
Present — Scudder, EJ., Fahey, Carni, Valentino and WTialen, JJ.